DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/09/2021 has been entered.

Response to Amendment
3.	The amendment(s), filed on 12/09/2021, have been entered and made of record. Claims 1-17 are pending. 

Response to Arguments
4. 	Applicant's arguments filed on 12/09/2021 with respect to the newly added limitations of the angular velocity detection result in claims 14 and 16 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

on 12/09/2021 with respect to claims 14, 16 and the target-value correction amount have been fully considered but they are not persuasive. 	
 	Applicant submits that the target-value correction amount in ‘037 Application is used to correct the “first shake correction amount” and not the “first shake detection signal” (see page 11 of the Remarks). 
6.	Examiner respectfully disagrees. Regarding claim 14 of the instant application, Application ‘037 recites in part, in claim 1, “…the lens unit comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake…”; see lines 2-5. That is, the lens unit includes a shake detector which detects shake (i.e. first shake detection signal) and a shake correction mechanism that corrects the detected shake (i.e. correcting the first shake detection signal). Application ‘037 further recites, in line 17, “detecting shake by a shake detector provided in the imaging device”. That is, providing a shake detector in the imaging device. Furthermore, Application ‘037 further recites in claim 1, lines 18-20, “…the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with the target-value correction unit…”. These features of Application ‘037 correspond to the features of claim 14  of “… determine a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal…”, lines 8-9. That is, the target-value correction unit not only corrects the first shake correction amount, which is simply an interim step within the correction processing, but ultimately corrects the shake detected by the shake detector included in the lens unit. In addition, as recited in claims 

7.	Similarly, Regarding claim 16 of the instant application, Application ‘037 recites in part in claim 9, “…the imaging device comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake…”; see lines 2-5. That is, the imaging device includes a shake detector which detects shake (i.e. first shake detection signal) and a shake correction mechanism that corrects the detected shake (i.e. correcting the first shake detection signal). Application ‘037 further recites in claim 9, line 17, “detecting a shake by a shake detector provided in the lens unit”. That is, providing a shake detector in the lens unit. Furthermore, Application ‘037 further recites in claim 9, lines 18-20, “…the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with a target-value correction unit…”. These features of Application ‘037 correspond to the features of claim 16  of “… determine a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal…”, lines 8-10. That is, the target-value correction unit not only corrects the first shake correction amount, which is simply an interim step within the correction processing, but ultimately corrects the shake detected by the shake detector included in the imaging device. In addition, as recited in claims 9, 10-12 of Application ‘037 the target-value correction unit uses both of the shake signals detected in each of the lens unit and the imaging device. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.	Claims 14 and 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 16/676,037 in view of Tanaka (US-PGPUB 2021/0120162). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, note the similarities between both applications claims. 
Instant Application No. 16/685,288
Co-pending Application 16/676,037
Claim 14
A lens device comprising: 
at least one processor and a memory holding a program which makes the processor function as: 

an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the lens device and 

a second shake detection signal indicating a detection result of a second shake detection unit included in an 25792/623/2198191.1-6-PATENT S/N: 16/685,288 25791.153 imaging device connected to the lens device; and 





a determination unit configured to determine a correction amount which is used to correct




















the first shake detection signal based on the first shake detection signal and the second shake detection signal, 








wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount.
Claim 1
A lens unit that can be attached to and detached from an imaging device, 


the lens unit comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake; and…

Part of claim 1, lines 20-21
and a result of detecting shake by a shake detector provided in the imaging device
 
Cont. of claim 1
…at least one processor or circuit configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector; a control unit configured to, based on the shake detected by the shake detector and the ratio of shake that is set by the setting unit, calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism; and a target-value correction unit configured to correct the first shake correction amount to reduce an error of the first shake correction amount, based on a difference between a result of detecting shake by the shake detector and a result of detecting shake by a shake detector provided in the imaging device, wherein the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with the target-value correction unit. 

Claim 2 
The lens unit according to claim 1, wherein the target-value correction unit uses at least one of a difference in shake amounts back calculated from a difference between the first shake correction amount and a second shake correction amount in the imaging device, and a differential value of the difference in shake amount to calculate a target-value correction amount for correcting the first shake correction amount.


Claim 4
The lens unit according to claim 2, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the imaging device, and wherein, based on a time interval of communication by the communication unit, the target-value correction unit changes a gain to be multiplied with respect to the target-value correction amount.

Claim 16
An imaging device comprising: 
at least one processor and a memory holding a program which makes the processor function as: 

an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the imaging device and 


a second shake detection signal indicating a detection result of a second shake detection unit included in a lens device connected to the imaging device; and 






a determination unit configured to determine a correction amount which is used to correct 





















the first shake detection signal based on the first shake detection signal and the second shake detection signal, 








wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount.

Claim 9
An imaging device to which a lens unit can be attached to and detached from, 



the imaging device comprising: a shake detector configured to detect shake; a shake … 

Part of claim 9, lines 20-21
a result of detecting shake by a shake detector provided in the lens unit
 

Cont. of claim 9
…at least one processor or circuit configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector; a control unit configured to, based on the shake detected by the shake detector and the ratio of shake that is set by the setting unit, calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism; and a target-value correction unit configured to correct the first shake correction amount to reduce an error of the first shake correction amount, based on a difference between a result of detecting shake by the shake detector, and a result of detecting shake by a shake detector provided in the lens unit, wherein the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with a target-value correction unit.

Claim 10
The imaging device according to claim 9, wherein the target-value correction unit uses at least one of a difference in shake amounts back calculated from a difference between the first shake correction amount and a second shake correction amount in the lens unit, and a differential value of the difference to calculate the target-value correction amount for correcting the first shake correction amount. 



Claim 12
The imaging device according to claim 10, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the lens unit, and wherein, based on a time interval of communication by the communication unit, the target-value correction unit changes a gain to be multiplied with respect to the target-value correction amount.


Claim 14: It is noted that Application 16/676,037 does not recite an angular velocity detection result. Specifically, Application ‘037 does not recite “a first shake detection signal indicating an angular velocity detection result of a first shake detection unit included in the lens device -5-and a second shake detection signal indicating an angular velocity detection result of a second shake detection unit included in an imaging device connected to the lens device”. 
 	Nevertheless, Tanaka discloses a first shake detection signal indicating an angular velocity (Unit 78 includes a gyro sensor 78A that detects an angular velocity. Units 78B-C output signals with respect to the detected angular velocity; see fig. 5 and paragraphs 0080-0083) detection result of a first shake detection unit (Unit 78; see fig. 4) included in the lens device (Lens 14; see fig. 4. The first detection unit 78 is fixedly provided in the imaging lens 14, and detects a shake amount of the imaging lens 14; see paragraph 0077) -5-and a second shake detection signal indicating an angular velocity detection result (The second detection unit includes a sensor that outputs a signal indicating a detection result obtained by detecting an angular velocity; see paragraph 0014. Unit 58 includes a gyro sensor 58A that detects an angular velocity. Units 58B-C output signals with respect to the detected angular velocity; see fig. 5 and paragraphs 0080-0083) of a second shake detection unit (Unit 58; see fig. 3) included in an imaging device (Camera body 12; see fig. 3) connected to the lens device (The second detection unit 58 is fixedly provided in the image capturing device main body 12, and detects a shake amount of the image capturing device main body 12; see paragraph 0068).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1, 2, 4 of Application ‘037 

11.	 Claim 16: It is noted that Application 16/676,037 does not recite an angular velocity detection result. Specifically, Application ‘037 does not recite “a first shake detection signal indicating an angular velocity detection result of a first shake detection unit included in the imaging device and a second shake detection signal indicating an angular velocity detection result of a second shake detection unit included in a lens device connected to the imaging device”. 
 	On the other hand, Tanaka discloses a first shake detection signal indicating an angular velocity (The second detection unit includes a sensor that outputs a signal indicating a detection result obtained by detecting an angular velocity; see paragraph 0014. Unit 58 includes a gyro sensor 58A that detects an angular velocity. Units 58B-C output signals with respect to the detected angular velocity; see fig. 5 and paragraphs 0080-0083) detection result of a first shake detection unit (Unit 58; see fig. 3) included in the imaging device (The second detection unit 58 is fixedly provided in the image capturing device main body 12, and detects a shake amount of the image capturing device main body 12; see paragraph 0068) and a second shake detection signal indicating an angular velocity (Unit 78 includes a gyro sensor 78A that detects an angular velocity. Units 78B-C output signals with respect to the detected angular velocity; see fig. 5 and paragraphs 0080-0083) detection result of a second shake detection unit (Unit 78; see fig.4) included in a lens device (Lens 14; see fig. 4) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 9, 10, 12 of Application ‘037 by specifically providing shake detecting signals indicating an angular velocity result, as taught by Tanaka, for the purpose of precisely detecting the unwanted movements of the camera and the lens units by taking into consideration rotational positions of both units. 



Allowable Subject Matter
12.	Claims 1-13, 15 and 17 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:
14. 	Regarding claim 1, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in a first device and a second shake detection signal indicating a detection result of a second shake detection unit included in a second device different from the first device; and a determination unit configured to determine a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal, wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information 

15.	Claims 2-12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

16. 	Regarding claim 13, the prior art does not teach or fairly suggest “…acquiring a first shake detection signal indicating a detection result of a first shake detection unit included in a first device and a second shake detection signal indicating a detection result of a second shake detection unit included in a second device different from the first device; determining a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal; and changing a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, the process parameter including at least one of a restriction frequency and a gain for the correction amount…” and used in combination with all of the other limitations of claim 13.

17. 	Regarding claim 15, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the lens device and a second shake detection signal indicating a detection result of a second shake detection unit included 
and used in combination with all of the other limitations of claim 15.

18. 	Regarding claim 17, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the imaging device and a second shake detection signal indicating a detection result of a second shake detection unit included in a lens device connected to the imaging device; and a determination unit configured to determine a correction amount which is used to correct 25792/623/2198191.1-8-PATENT S/N: 16/685,288 25791.153 the second shake detection signal based on the first shake detection signal and the second shake detection signal, wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the first shake detection unit or information regarding the first shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount…” and used in combination with all of the other limitations of claim 17.

19. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/28/2021